Court of Claims jurisdiction; admiralty claim; transfer to district court. — Plaintiff, a common carrier by water in foreign commerce, transported certain quantities of defendant’s aluminum roofing sheets from New York to Saigon. Defendant paid plaintiff the freight charges which the latter claims were applicable to such cargoes, but General Accounting Office, alleging that defendant had been overcharged, demanded a refund of the difference and, when this was not forthcoming, deducted the amount from moneys otherwise due plaintiff for other ocean carriage of goods. Plaintiff seeks judgment for the amount deducted. On November 22, 1974 the court issued the following order:
Before SkeltoN, Judge, Presiding, Nichols and KuNzig, Judges.
“This case comes before the court on defendant’s motion, filed August 8, 1974, for summary judgment of dismissal to which plaintiff has filed no response. Upon consideration thereof, without oral argument, it is concluded that plaintiff’s alleged claims are within the exclusive jurisdiction of the *876federal district courts rather than the Court of Claims [See 46 U.S.C. § 742; Isthmian Steamship Co. v. United States, 131 Ct. Cl. 472, 130 F. Supp. 336 (1955) and Johnson v. U.S. Shipping Board Emergency Fleet Corp., 280 U.S. 320 (1930)] and on the basis of 28 U.S.C. § 1506 (1970),
“it is ordered that defendant’s said motion for summary judgment of dismissal is denied and this case is transferred to the United States District Court for the District of Connecticut.”